UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (Amendment No. 1) Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2006 Commission file number 000-27481 Rome Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1573070 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 West Dominick Street, Rome, NY 13440-5810 (Address of Principal executive offices) (315) 336-7300 (Registrant ' s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, or a non-accelerated filer. Large accelerated filer Accelerated filer Yes X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act.) Yes No X Indicate the number of shares outstanding of each class of issuer's classes of common stock as of the last practicable date: Outstanding at Class November 9, 2006 Common Stock, par value $.01 8,533,874 Explanatory Note The purpose of this amended Quarterly Report on Form 10-Q/A of Rome Bancorp, Inc. (the "Company") is to restate the Company's consolidated condensed financial statements for the three and nine months ended
